Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 12 February 2021, to the Original Application, filed 4 June 2019.

2. 	Claims 1-20 are allowed.


Reasons for Allowance

3. 	Claims 1-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.



Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… wherein the trained machine learning model includes an encoder portion and a decoder portion, and  a plurality of control layers between the encoder portion and the decoder portion, wherein at least one of the control layers is trained to maximize the second measure of simplicity by replacing one or more tokens of the plurality of tokens of the input textual segment with one or more replacement tokens, and wherein at least one of the control layers is trained to maximize the second measure of simplicity by removing one or more tokens of the plurality of tokens of the input textual segment,			

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each 
	- Wu (U.S. Publication 2018/0174020 A1) discloses emotionally intelligent chat bots.
- Ros Sanchez (U.S. Publication 2017/0262735 A1) discloses training constrained deconvolutional networks for road scene semantic segmentation.
- Malik (U.S. Publication 2018/0341839 A1) discloses techniques for sentiment analysis of data using a convolutional neural network and a co-occurrence network.
- Dolan (U.S. Patent 6,871,174 B1) discloses matching a textual input to a lexical knowledge base and utilizing results of that match.
- Can (U.S. Patent 10,909,313 B2) discloses personalized summary generation of data visualizations.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  



/LAURIE A RIES/Primary Examiner, Art Unit 2176